      4:20-cv-00920-RBH           Date Filed 05/11/20         Entry Number 21           Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                        FLORENCE DIVISION

    Molly Keel,                            )                  Civil Action No.: 4:20-cv-00920-RBH
                                           )
           Plaintiff,                      )
                                           )
    v.                                     )                  ORDER
                                           )
    Waccamaw Mental Health, Horry County )
    Police Department, Probate Judge Kathy )
    Ward, Probate Judge Donna Lupo, and    )
    Waccamaw Bend Mobile Homeowner and )
    Tenants,                               )
                                           )
           Defendants.                     )
    ____________________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Kaymani D. West, who recommends summarily dismissing Plaintiff’s

    complaint with prejudice because she fails to allege sufficient facts to state a claim.1 See ECF No. 19.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court. See

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Plaintiff has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the


1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02
(D.S.C.).

2
          Plaintiff’s objections were due by May 8, 2020. See ECF Nos. 19 & 20.
      4:20-cv-00920-RBH           Date Filed 05/11/20            Entry Number 21            Page 2 of 2




    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

    The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

    Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

    a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

    clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

    72 advisory committee’s note)).

           Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 19]

    and DISMISSES Plaintiff’s complaint with prejudice.3,4

           IT IS SO ORDERED.



    Florence, South Carolina                                                       s/ R. Bryan Harwell
    May 11, 2020                                                                   R. Bryan Harwell
                                                                                   Chief United States District Judge




3
           The Court GRANTS Plaintiff’s motion for leave to proceed in forma pauperis [ECF No. 3].

4
          The Magistrate Judge already provided Plaintiff an opportunity to file an amended complaint, see ECF
No. 11, but she failed to do so. Accordingly, the Court is dismissing Plaintiff’s complaint with prejudice based on
her failure to state a claim. See generally Goode v. Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th
Cir. 2015); McLean v. United States, 566 F.3d 391, 396 (4th Cir. 2009).

                                                             2
